DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-4 are pending and are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.


Information Disclosure Statement
The information disclosure statement filed 5/1/2020 has been considered.  An initialed copy is enclosed.

Claim Objections
Claims 3-4 are objected to because of the following informalities:  Please insert a space between “OLL1073R-1” and “(FERM BP-10741)”.  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  3, and 7-10 of copending Application No. 17/186,587 (‘587). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘587 claims disclose  a fermented milk containing at least one lactic acid bacterium of genus Lactobacillus and its metabolite selected from the group consisting of Lactobacillus delbrueckii, Lactobacillus delbrueckii subsp. bulgaricus, Lactobacillus gasseri, Lactobacillus rhamnosus and Lactobacillus acidophilus. The ‘587 claims disclose that the Lactobacillus is Lactobacillus delbrueckii subsp. bulgaricus OLL1073R-1(FERM BP-10741) and that the  metabolite is extracellular polysaccharide of the lactic acid bacterium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,195,271 (“271). Although the claims at issue are not identical, they are not patentably distinct from each other because the “271 claims disclose fermented milk culture containing Lactobacillus delbrueckii subsp. bulgaricus OLL1073R-1(FERM BP-10741) which produces a extracellular polysaccharide of the lactic acid bacterium as evidenced by paragraph 15 of the ‘271 specification.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a biological deposit rejection.
The specification lacks complete deposit information for the deposit of Lactobacillus delbrueckii subsp. bulgaricus OLL1073R-1 (FERM BP-10741)  Because it is not clear that the bacteria with the properties of Lactobacillus delbrueckii subsp. bulgaricus OLL1073R-1(FERM BP-10741) was known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims requires Lactobacillus delbrueckii subsp. bulgaricus OLL1073R-1(FERM BP-10741), a suitable deposit for patent purposes is required.  Exact replication of said bacteria is an unpredictable event. 
	Applicant's referral to the deposit of the bacteria at paragraph 31 of the specification is an insufficient assurance that all required deposits have been made and all the conditions of 37 CFR §1.801-1.809 have been met.
that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	(d) the deposits will be replaced if they should become nonviable or non-replicable.

	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
		Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice. 

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegami et al. JP 5177728B2 4-10-2013.
Ikegami et al disclose fermented milk prepared using L. bulgaricus OLL1073R-1 which produces an acidic polysaccharide (i.e. the metabolite  and extracellular polysaccharide of the instant claims).
“Examples of phosphorylated polysaccharides include cultures of lactic acid bacteria that produce polysaccharides”
“The lactic acid bacteria used in the present invention are not limited as long as they are lactic acid bacteria producing polysaccharides”
“Examples of foods containing acidic polysaccharides include fermented milk and beverages such as yogurt”
“Preparation of fermented milk using polysaccharide-producing lactic acid bacteria Fermented milk was prepared using L. bulgaricus OLL1073R-1 which produces an acidic polysaccharide having an NK activity increasing action. Using raw milk, skim milk powder and sugar, a solution prepared to SNF9.7%, FAT3.05%, sugar 3.0% (hereinafter fermented milk Mix) was added to L. bulgaricus OLL1073R-1, S. thermophilus OLS3059 (FERM P-15487 ) As a starter fungus and fermented at 43 ° C. Fermentation was completed at an acidity of 0.7, and a final acidity of 0.78 was obtained by storing at 4 ° C for 1 day”

A fermented milk having an NK cell activation effect, which produces L. bulgaricus OLL1073R-1 and S. thermophilus OLS3059 as a starter fungus.
The fermented milk according to claim 1
Fermented milk according to claim 2 , wherein the acidic polysaccharide is a phosphorylated polysaccharide.
The fermented milk of Claim 3 whose phosphorus content of a phosphorylated polysaccharide is 0.01% or more.
The NK cell activator which uses the fermented milk of the said Claims 1-4 as an active ingredient.
  A method for producing an acidic polysaccharide having NK cell activation action, comprising adding L. bulgaricus OLL1073R-1 and S. thermophilus OLS3059 to a solution containing whey, raw milk and / or skim milk powder.
The recitation of “for improving autonomic nervous function is an intended use of the fermented milk. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim(s) 1-2  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. WO 2018225556A1 12/13/2018.
Sugiyama et al disclose fermented milk  comprising lactic acid bacterium and its’ metabolite i.e. the lactic acid bacterium produces an exopolysaccharide (extracellular polysaccharide) wherein the lactic acid bacterium is Lactobacillus gasseri, Lactobacillus delbrueckii subsp. bulgaricus, Lactobacillus delbrueckii subsp. delbrueckii,  Lactobacillus rhamnosus. 
See page 2 of the printout.
Polysaccharides such as neutral polysaccharides and acidic polysaccharides produced by the lactic acid bacteria of the present invention as exopolysaccharides .
See page 3 of the printout under use of the lactic acid bacteria of the present invention.
 A lactic acid bacterium that produces a neutral polysaccharide having a structure in which N-acetylglucosamine is linked by α-1,6 linkages as an extracellular polysaccharide.
The composition according to claim 8, wherein the food or drink is a beverage, a functional food, a fermented food or a supplement.
The food and drink may be manufactured through a fermentation process using the added lactic acid bacteria. Examples of such foods and drinks include fermented foods such as lactic acid bacteria beverages and fermented milk.
See throughout reference.
The recitation of “for improving autonomic nervous function is an intended use of the fermented milk. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Status of the Claims
Claims 1-4 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645